JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed January 25, 2006, and April 19, 2006, be affirmed. Because no separate judgment was entered dismissing the complaint, and the document captioned “Plaintiffs Application for Leave to Appeal In Forma Pauperis” was received in this court on November 13, 2006, the appeal from the judgment was timely. See Fed.R.Civ.P. 58(a); Hyland v. Roberts, No. 07-5144 (D.C.Cir. Sept. 17, 2007) (per curiam). Appellant has failed to establish that the district court erred in holding that this case was barred by sovereign immunity, or in granting the government’s motion to vacate default, denying appellant’s motion for default judgment, and denying as moot appellant’s remaining motions.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*3hearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.